UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7282



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


JEFFREY STEPHEN GOLDHAMMER,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, District Judge.
(CR-01-533; CA-03-2955-PJM)


Submitted:   January 27, 2005               Decided:   February 2, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeffrey Stephen Goldhammer, Appellant Pro Se. Deborah A. Johnston,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Jeffrey Stephen Goldhammer, a federal prisoner, seeks to

appeal the district court’s order denying relief on his 28 U.S.C.

§ 2255 (2000) motion.         The order is not appealable unless a circuit

justice or judge issues a certificate of appealability. 28 U.S.C.

§ 2253(c)(1) (2000); see Reid v. Angelone, 369 F.3d 363, 368-69,

374 n.7 (4th Cir. 2004).            A certificate of appealability will not

issue   absent     “a    substantial      showing       of    the    denial         of     a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).             A prisoner

satisfies this standard by demonstrating that reasonable jurists

would   find     that    the     district       court’s      assessment        of        his

constitutional     claims      is    debatable    and     that    any    dispositive

procedural rulings by the district court are also debatable or

wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Goldhammer has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.        We dispense with oral argument, because the

facts   and    legal    contentions      are    adequately       presented      in       the

materials     before    the    court    and     argument     would      not    aid       the

decisional process.



                                                                              DISMISSED


                                        - 2 -